                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION

GAIL DEAN HARDISON,

        Plaintiff,
                                                       CIVIL ACTION NO.
v.
                                                        5:19-cv-00069-TES
BIOMET, INC., et al.,

        Defendants.



                      ORDER DENYING PLAINTIFF’S MOTIONS



       On March 2, 2020, Plaintiff filed motions to compel discovery [Doc. 98] and to

request additional requests for production [Doc. 97] against Defendants. Plaintiff’s

motions are denied as untimely.

       On July 10, 2019, Plaintiff served her requests for admissions (“RTAs”) and

requests for production of documents (“RPDs”) to Defendants. [Doc. 97, p. 1]. Plaintiff

served 41 requests for admissions and an additional 47 requests for productions. [Doc.

100, pp. 2—3]. In August 2019, Defendants responded, in part, by asserting objections to

several discovery requests based on the limits set by Local Rules 34 and 36. [Id., p. 3].

Local Rule 34 limits the number of requests for production to 10, and Local Rule 36

limits the number of requests for admissions to 15. LR 34, MDGa; LR 36, MDGa.
       The Court denies Plaintiff’s request for additional RPDs because the request is

simply way too late. [Doc. 97, p. 2]; LR 34, MDGa. While Defendant plainly objected to

the number of discovery requests within 30 days of being served with them, Plaintiff

did not address Defendant’s objections as to the number of requests in any way under

the local rules until the day discovery was scheduled to close, March 2, 2020, seven

months after the objections were raised. Plaintiff had all of the information necessary to

ask the Court to authorize additional requests (or better yet, ask beforehand) and failed

to do so. The Plaintiff’s motion for discovery over the number set by local rules is

DENIED.

       Further, to the extent Plaintiff seeks to compel Defendants to respond to RPDs

numbered above 10 and RTAs numbered above 15, Plaintiff’s request is denied because

Plaintiff did not get permission from the Court to issue excess requests before serving

them. Thus, Defendants are not required to respond under the local rules. For Plaintiff’s

remaining RTAs and RPDs, the Court also denies the motion. Plaintiff has not yet

downloaded and reviewed all of Defendants’ provided discovery and does not yet

know if Defendants’ responses are insufficient. [Doc. 101, p. 1]; Telephone Conference

before the Honorable Tilman E. Self, III, (M.D. Ga. March 6, 2020) (audio recording on file

with clerk). Accordingly, Plaintiff is not certain that Defendants have failed to produce

the requested discovery. Plaintiff acknowledged in the telephone conference that the

requested discovery does not relate to any forthcoming dispositive motion’s deadlines.



                                              2
Telephone Conference before the Honorable Tilman E. Self, III, (M.D. Ga. March 6, 2020, ,

10:44:34–10:47:55) (audio recording on file with clerk).

       For the foregoing reasons, the Court DENIES Plaintiff's Motion to Request

Additional Requests for Production [Doc. 97] and Motion to Compel [Doc. 98]. If

Plaintiff identifies any documents Plaintiff was supposed to receive but did not,

Plaintiff may file another motion to compel. But, the current deadline under the

discovery order remains in place.

       SO ORDERED, this 6th day of March, 2020.

                                                  S/ Tilman E. Self, III
                                                  TILMAN E. SELF, III, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              3
